PER CURIAM.
We granted review of Laskey v. Martin County Sheriffs Department, 708 So.2d 1013 (Fla. 4th DCA 1998), based on apparent conflict with Cook v. Sheriff of Collier County, 573 So.2d 406 (Fla. 2d DCA 1991). See art. V, § 3(b)(3), Fla. Const. Upon examination of the record and consideration of argument by counsel, we have determined that jurisdiction was granted improvidently. Accordingly, because we find no alternative basis for jurisdiction, this cause is dismissed.
It is so ordered.
*1255WELLS, C.J., and SHAW, HARDING, and LEWIS, JJ., concur.
ANSTEAD, PARIENTE, and QUINCE, JJ., dissent.